OPINION — AG — **** STUDENT ACTIVITY FUNDS — DEPOSIT **** (1) STUDENT ACTIVITY FUNDS DEPOSITED BY THE PERSON DESIGNATED AS CUSTODIAN THEREOF ARE NOT STATUTORILY REQUIRED TO BE COLLATERALIZED UNDER THE PROVISIONS OF 62 Ohio St. 1961 516.1 [62-516.1] THROUGH 62 Ohio St. 1961 516.10 [62-516.10], ON ALL AMOUNTS IN EXCESS OF THE AMOUNT COVERED BY F.D.I.C.  (2) EXCEPT AS A CONDITION OF DEPOSITING PUBLIC FUNDS, IT IS NOT LEGALLY PERMISSIBLE FOR A DEPOSITOR OF SUCH FUNDS TO REQUIRE A DEPOSITORY BANK TO SECURE THE DEPOSITED FUNDS BY A UNIT COLLATERAL PLEDGE TO THE STATE OF OKLAHOMA.  (3) STUDENT ACTIVITY FUNDS DEPOSITED BY THE CUSTODIAN THEREOF IN A SEPARATE ACCOUNT IN BANK WHEREIN OTHER PUBLIC FUNDS ARE DEPOSITED WOULD NT SEPARATELY INSURED BY F.D.I.C. UNLESS THE ACCOUNT TO WHICH SUCH FUNDS ARE CREDITED IS DEEMED TO BE A SEPARATE "PUBLIC UNIT" AND EACH "PUBLIC UNIT" IS SEPARATELY INSURED BY THE F.D.I.C. THE DEPOSITOR MUST DETERMINED THE INSURED STATUS OF FUNDS SO DEPOSITED AND BE GOVERNED ACCORDINGLY. CITE: 70 Ohio St. 1968 Supp. 4-33.1 [70-4-33.1], 62 Ohio St. 1961 511 [62-511] (CARL G. ENGLING)